Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chen (US 2013/0230687) discloses a glue-free floor brick with high anti-slip properties [0002]. The brick comprises in descending sequence a polyvinyl chloride (PVC) wear-resistant layer 50, a PVC printed layer 40, a PVC middle material layer 30, a PVC bottom material layer 20, and an anti-slip layer 10 [0008; 0022; 0024; Figs. 1-2]. The brick is formed by stacking and then thermally pressing the layers together [0008]. The anti-slip layer comprises PVC, calcium carbonate (coarse whiting powder), stabilizer, and plasticizer [0009]. 
Chen is silent with regard to at least the following features of the presently claimed invention: the use of a lubricant and an impact modifier; cold mixing and hot mixing; the presently claimed properties relating to flatness, dimensional changes, and tensile strength (e.g., the limitation in claim 1 regarding “an unweighted surface flatness deviation”; the limitation in claim 14 regarding “a tensile strength measured across the surface layer and the plastic composite base material layer”; and the limitation in claim 21 regarding “length and width dimensional changes of the plank”); extrusion in general as well as a first extruded substrate layer, a second extruded substrate layer and a third extruded substrate layer, the second extruded substrate layer being located between and in direct contact with the first and third extruded substrate layers, the second extruded substrate layer having different physical properties than the first and third extruded substrate layers, at least one of the first extruded substrate layer and third extruded substrate layer having higher hardness than the second extruded substrate layer, the first extruded substrate layer of the plastic composite base being joined to the surface layer. Nothing of record indicates it would have been obvious to modify the teaching of Chen to arrive at the presently claimed invention.


Baert (US 2019/0040635) discloses a panel for floors or walls having substantially planar top and bottom surfaces, where the panel comprises a laminate having a core layer and a top layer fixed thereto [abstract; 0001; 0005]. The layers can be fixed to each other via fusion bonding without the need for an adhesive layer [0006; 0030]. The core layer comprises a thermoplastic (preferably PVC), a mineral filler 
Baert is silent with regard to at least the following features of the presently claimed invention: cold mixing and hot mixing; the presently claimed properties relating to flatness, dimensional changes, and tensile strength (e.g., the limitation in claim 1 regarding “an unweighted surface flatness deviation”; the limitation in claim 14 regarding “a tensile strength measured across the surface layer and the plastic composite base material layer”; and the limitation in claim 21 regarding “length and width dimensional changes of the plank”); as well as a first extruded substrate layer, a second extruded substrate layer and a third extruded substrate layer, the second extruded substrate layer being located between and in direct contact with the first and third extruded substrate layers, the second extruded substrate layer having different physical properties than the first and third extruded substrate layers, at least one of the first extruded substrate layer and third extruded substrate layer having higher hardness than the second extruded substrate layer, the first extruded substrate layer of the plastic composite base being joined to the surface layer. Nothing of record indicates it would have been obvious to modify the teaching of Baert to arrive at the presently claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787